Citation Nr: 1100611	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-17 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
nephrolithiasis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from September 1978 to May 1979.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On his June 2007 Form 9, the Veteran requested a local hearing.  
This hearing was scheduled for January 2008, and the Veteran was 
sent a letter informing him of the scheduled date for the hearing 
in December 2007.  This letter was returned to VA, however, 
because it was not deliverable as addressed.  In September 2008, 
the Veteran submitted a letter in which he indicated his 
continued desire to have a hearing.  In conjunction with this 
letter, he provided an updated address.  The Veteran's 
representative has argued that the Veteran should be scheduled 
for another  hearing.  Given the Veteran's persistent desire for 
a hearing and his provision of his new address, another hearing 
should be scheduled.  38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 
19.25, 20.700, 20.704 (2010).

Additionally, based on the age of the last examination, a new 
examination should be conducted to determine the current severity 
of the Veteran's condition.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, relevant VA 
treatment records.  Ask the Veteran about 
the existence of any outstanding non-VA 
treatment records and request any reported 
records.  

2.  Schedule the Veteran for an examination 
with an appropriate medical professional to 
determine the current nature and severity 
of his nephrolithiasis.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  
All pertinent findings must be detailed.  

The Veteran should be notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the case, and 
that the consequences of failing to 
report for VA examination without good 
cause will include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2010).

3.  Make the necessary arrangements to 
schedule the appellant for a hearing at the 
RO and notify him and his representative of 
the scheduled hearing at the latest address 
of record.  A copy of the notice provided 
to the Veteran of the scheduled hearing 
should be placed in the record.

4.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


